Citation Nr: 0507269	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher rating for residuals, 
fracture base distal phalanx, right index finger, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
May 1978 to July 1981.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2002, a statement of 
the case was issued in February 2003, and a substantive 
appeal was timely received in August 2003.  It appears that 
the RO granted the veteran's request for an extension of the 
appeal period and thus the veteran's VA Form 9 was timely 
received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder includes an April 2003 VA examination with 
a subsequent January 2004 addendum.  The January 2004 
addendum appears to change the diagnosis to the right middle 
finger.  However, the issue involved the proper rating for 
the veteran's service-connected right index finger.  As it 
appears that the examination may have focused on the wrong 
finger, the case must be returned for remedial action before 
the Board may undertake appellate review.   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected right index 
finger.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  All clinical and special 
test findings (such as x-ray studies) 
should be clearly reported.  The examiner 
should clearly report range of motion of 
the right index finger and comment on 
whether there is evidence of additional 
functional loss due to pain, fatigue, 
weakness, or incoordination.    

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine a higher rating is warranted.  
Unless the full benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

